Citation Nr: 1310836	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  12-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral pes planus.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral glaucoma.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran had active service from November 1952 to May 1956.  This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left eye blindness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of a petition to reopen a claim of entitlement to service connection for bilateral glaucoma and entitlement to service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was last denied in an October 2008 Board decision.  

2.  The evidence added to the record with regard to pes planus since the October 2008 decision is not cumulative or redundant and cures a prior evidentiary defect.


CONCLUSION OF LAW

The October 2008 Board decision denying service connection for bilateral pes planus is final.  New and material evidence to reopen the claim for service connection for pes planus has been received.  38 U.S.C.A. §§ 5108, 5103A, 5108 (West 2002 and Supp. 2012); 38 C.F.R. §§  3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims on appeal, because the pes planus claim is being reopened and remanded for further development and the glaucoma claim is being remanded, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The appellant appeals the denial of service connection for bilateral pes planus.  In a November 1963 rating decision, the appellant was denied service connection for bilateral pes planus.  The RO found that pes planus was not incurred in or permanently aggravated by service.  The appellant was notified of the denial in November 1963.  He did not appeal the decision or submit new and material evidence within a year of the decision.  

Service connection for bilateral pes planus was denied in August 1990.  The RO found that a new factual basis to show that the condition was incurred in or aggravated by service had not been shown.  The appellant perfected an appeal to that decision.  In April 1991, the Board concluded that a new factual basis warranting service connection for pes planus had not been established.  He did not appeal the decision or submit new and material evidence within a year of the decision.  

Service connection for bilateral pes planus was again denied in November 1998.  He was notified of the decision in November 1998.  The RO found that there no evidence had been submitted showing that the pes planus that existed prior to service was aggravated by service.  The appellant perfected an appeal to that decision.  In December 2000, the Board concluded that new and material evidence had not been submitted to reopen the claim.  He did not appeal the decision or submit new and material evidence within a year of the decision.  

Service connection for bilateral pes planus was again denied in September 2003.  He was notified of the decision in September 2003.  The RO found that new and material evidence had not been submitted to reopen the claim.  The appellant perfected an appeal to that decision.  In October 2008, the Board concluded that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal the decision or submit new and material evidence within a year of the decision.  

At the time of the last final denial, the record contained service treatment records which included the August 1952 preinduction examination and May 1956 separation examination showing second degree pes planus.  STRs also showed some treatment for the condition during service. Also of record at the time of the last final denial were VA and private treatment records showing complaints of foot pain and treatment for the feet.  The appellant's brother submitted a statement in May 2001 asserting that the Veteran's feet were worsened by service.  In a March 2007 statement, Dr. D stated that the appellant has a chronic problem with his feet and that he always had pes planus.  Dr. D then stated that despite this problem the appellant ended up in the military and has suffered foot pain ever since.  The Board also notes that the appellant has submitted several written and oral statements asserting that he had foot problems since service.

Since the last final denial, the appellant has submitted two statements from Dr. K.  Dr. K opined that the appellant's military service is likely to have contributed to some of the degenerative changes noted on his x-rays and clinical examination.  He stated that although he was not aware of any specific injury that the Veteran suffered during his service it is reasonable to state that his military service worsened his condition.  Also added to the record is statement from Dr. P noting that the Veteran's condition had improved and that he could now weight bear with only mild discomfort.  The appellant has also submitted statements asserting that he had problems with feet before service and that he should not have been allowed to serve.  He continued to report foot problems.  Also, records showing continued treatment and/or diagnoses for feet have been associated with the record.  The Board notes that the appellant submitted copies of STRs that were already of record at the time of the 2008 decision.  Thus, this appeal need not be reconsidered.  38 C.F.R. § 3.156(c).

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bilateral pes planus has been submitted.  The appellant's claim for service connection was previously denied on the basis that his pes planus existed prior to service was not shown to have been aggravated by service.  Since the last final denial, however, evidence has been submitted showing a possible aggravation of the appellant's pes planus during service.  In this regard, Dr. K opined that although he was not aware of any specific injury that the Veteran suffered during his service it is reasonable to state that his military service worsened his condition.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened. 

Because the RO did not reopen the claim and consider it on a direct basis, the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication).  The Veteran has not waived RO consideration and the Board cannot find that the Veteran would not be prejudiced by such consideration.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral pes planus is reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

Regarding the bilateral glaucoma, remand is required to attempt to obtain relevant medical records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim.  The duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(1), (2).  Here, in a March 2009 rating decision, the appellant was denied service connection for bilateral glaucoma as the RO found that the evidence failed to show that glaucoma was due to or caused by service.  Although the issue was listed as a claim to reopen, the merits of the claim were adjudicated on a direct service connection basis.  The appellant was notified of the denial in March 2009.  The Veteran did not appeal that decision and did not appear to submit new and material evidence within a year.  Although the Veteran submitted a statement in December 2009 indicating he was submitting new evidence (from the Kentucky Eye Institute and the VA ophthalmology clinic at Lexington, Kentucky); no evidence was attached to that statement.  Regardless, the Board finds that those records must be obtained.  This must be done on remand. 

Regarding the claim for pes planus, a remand is warranted for additional due process considerations.  If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson, 23 Vet. App. at 399-400; Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  As noted above, the Veteran has not waived RO consideration and the Board cannot find that consideration of this claim on the merits would not prejudice the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding his claim for entitlement to service connection for glaucoma. 

2.  Contact the Lexington, Kentucky, VA Medical Center ophthalmology clinic and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, specifically, the Kentucky Eye Institute.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include any VA examinations, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


